NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMUEL ROBERT QUEEN, Jr.,                       No. 18-35483

                Petitioner-Appellant,           D.C. No. 3:15-cv-00916-AA

 v.
                                                MEMORANDUM*
RICHARD IVES,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Federal prisoner Samuel Robert Queen, Jr., appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see Tablada v. Thomas,

533 F.3d 800, 805 (9th Cir. 2008), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Queen challenges a prison disciplinary proceeding in which he was

sanctioned with the disallowance of good conduct time after he was found to have

committed the prohibited acts of possession of a hazardous tool and possession of

stolen property. Queen claims that his due process rights were violated because he

did not receive adequate advance written notice and because he was denied the

ability to call witnesses and have staff representation. The record shows that the

disciplinary proceedings comported with the minimal procedural due process

requirements delineated in Wolff v. McDonnell, 418 U.S. 539, 563-72 (1974).

      AFFIRMED.




                                         2                                    18-35483